      Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

SYLEJMAN SYLEJMANI                         §
                                           §
VS.                                        §               CA No. _________________
                                           §
CERTAIN UNDERWRITERS AT                    §
LLOYD’S, LONDON                            §

                             PLAINTIFF’S COMPLAINT

      This is a suit for damages and other relief by Plaintiff Sylejman Sylejmani against

Certain Underwriters at Lloyd’s, London.

                                          Parties

1.    Plaintiff is a resident citizen of Ferial, Kosovo.

2.    Defendant, Certain Underwriters at Lloyd’s issuing Policy No. 1799950 (“Lloyd’s

      of London”), is a Lloyd’s syndicate engaged in the business of insurance in Harris

      County, Texas. This defendant may be reached for service of process by serving its

      registered agent, Mendes and Mount, LLP, 750 Seventh Avenue, New York, New

      York 10019-6829, or by serving the statutory agent for service of process, the Texas

      Commissioner of Insurance, Texas Department of Insurance, 333 Guadalupe,

      Austin, Texas 78701, or wherever it may be found.

                               Jurisdiction and Venue

3.    This Court has diversity jurisdiction of this action under 28 U.S.C. §1332 because

      the parties are completely diverse. Mr. Sylejmani is a citizen of Kosovo and Lloyd’s

      of London is a domestic or foreign insurance company licensed to do business and




                                               1
     Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 2 of 8



     doing business in the state of Texas. In addition, the amount in controversy

     exceeds $75,000, exclusive of interest and costs.

4.   Venue is proper in this District and Division pursuant to 28 U.S.C. §1391 because

     a substantial part of the events giving rise to this claim occurred in this district, the

     subject insurance policy has a Texas choice of law clause, and Defendant maintains

     business activity in and is in this district.

                                   Statement of Facts

5.   Lloyd’s of London is in the insurance business and sells various forms of disability

     insurance, life insurance, and accidental death & dismemberment insurance. The

     promise of disability insurance is to provide income protection if an insured

     becomes disabled as a result of injury or sickness.

6.   Implicit in the promise of the Lloyd’s of London Insurance policy is that it will

     timely, fairly, and objectively adjust and pay a covered claim. If in doubt about the

     cause or nature of the insured’s disability, Lloyd’s of London implicitly promises

     to fairly and objectively investigate the claim and promptly pay if the claim meets

     the policy requirements.

7.   Mr. Sylejmani began working for Fluor Corporation in December 2009.

8.   In April 2017, Sylejman Sylejmani applied for Accidental Permanent Total

     Disability Insurance Benefits with Lloyd’s of London. Lloyd’s of London issued

     Policy No. 1799950 (the “Policy”) with an effective date of April 15, 2017. The Policy

     promised to pay a lump sum of $500,000 if the insured suffered an accidental

     permanent total disability.

9.   The Policy defines Permanent Total Disability as “if solely due to an Accident, You

     are not able to perform the substantial and material duties of Your Occupation and

                                             2
      Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 3 of 8



      in the opinion of Competent Medical Authority recovery from such disability is not

      expected, even if You are at work in another occupation”.

10.   The Policy defines Accident as “any sudden, unexpected, external event at an

      identifiable time and place . . . which results in bodily injury independent of

      Sickness”.

11.   On July 29, 2017, Mr. Sylejmani underwent a physical examination in connection

      with his job. He was determined to be “fit for duty” in accordance with the physical

      and psychological standards set forth by the United States Central Command’s

      MOD 131.

12.   In 2018, Mr. Sylejmani worked as a foreman/food service lead in Afghanistan. As

      many who have been stationed there know, the job involved significant challenges.

      During his time there, Mr. Sylejmani witnessed rocket attacks, suicide bombers,

      and the blood and human remains left behind from those attacks. The job itself

      was a heavy occupation, requiring him to lift and move heavy objects. He helped

      serve food to 2,500 to 2,70o people per day.

13.   On February 7, 2018, Mr. Syeljmani was helping another employee move a heavy

      mixing bowl filled with dough when he injured his back. Although he felt pain in

      his back, he was able to work the rest of his shift.

14.   The next morning, the pain was overwhelming. Mr. Syeljmani was barely able to

      get out of bed and on his clothes. He was examined at Fluor Preventative Medicine,

      given a painkiller, and released to return to work for the rest of the day.

15.   Later that same day, Mr. Sylejmani was fired by Fluor Corporation.

1
  These physical and psychological screening standards apply to U.S. service members,
government civil employees, Department of Defense contractor employees, and volunteers
deploying to CENTCOM’s area of responsibility.

                                             3
        Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 4 of 8



16.      In firing Mr. Sylejmani, Four Corporation contended that he and another coworker

         were involved in a physical altercation with a subordinate, Deepak Roy. This was a

         false accusation, and Mr. Sylemani provided testimony from witnesses who

         disputed Mr. Roy’s fabrication. However, Fluor Corporation did not let the facts

         get in the way of firing Mr. Sylejmani. He was placed on a flight home to Kosovo

         on February 9, 2018.

17.      Mr. Sylejmani has not worked since that time.

18.      A February 13, 2018 MRI of Mr. Sylejmani’s back revealed bulging discs at L1-S1,

         as well as spondylodiscitis. Spondylodiscitis is a primary infection (accompanied

         by destruction) of the intervertebral disc, with secondary infections of the

         vertebrae. It can lead to osteomyelitis of the spinal column. It is a rare, serious

         infection with a high mortality rate2.

19.      Dr. Nehat Halili, Mr. Sylejmani’s treating physician, opined with reasonable

         degree of medical certainty that the February 7, 2018 injury caused this condition.

20.      Dr. Halili also documented that Mr. Sylejmani suffered from bilateral

         radiculopathy, increased and constant back pain, numbness and fatigue in his

         lower extremities, and the inability to walk or stand for long periods of time. As a

         result of these conditions, Mr. Sylejmani was prescribed a number of medications

         to manage his daily pain.

21.      Dr. Halil opined that Mr. Sylejmani’s back injury made him permanently disabled.

22.      Mr. Sylejmani applied for disability benefits with Lloyd’s of London in March 2018.




2
    https://www.physio-pedia.com/Spondylodiscitis

                                                  4
      Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 5 of 8



23.   On April 1, 2019, Lloyd’s of London denied Mr. Sylejmani’s disability claim. In

      doing so, it concluded that he suffered from degenerative changes in his back, and

      there was no evidence of an acute injury. It also contended that he did not receive

      appropriate medical care. Finally, Lloyd’s of London claimed that Mr. Sylejmani

      suffered from psychiatric conditions that would fall under the Policy’s exclusion

      for Sickness and Mental and Nervous Disorders.

24.   Mr. Sylejmani submitted an appeal on May 30, 2019. In the appeal, he explained

      that the alleged physical altercation with a co-worker was falsified. He provided

      additional detail about his February 2018 MRI and how it evidenced an injury, not

      degenerative disease. Finally, he noted that Lloyd’s of London denied his claim

      without even bothering to get a single page of his medical records before the date

      of his injury.

25.   Lloyd’s of London denied the appeal on July 22, 2019.

26.   Mr. Sylejmani submitted a second appeal on October 17, 2019. In the second

      appeal, he pointed out that Lloyd’s of London wrongly concluded that simply

      because Mr. Sylejamani “may” have the presence of degenerative changes in his

      back, there was no evidence of an injury. Under this approach, no claimant with

      degenerative changes in his back could ever be approved for disability.

27.   Lloyd’s of London, through its legal counsel, denied Mr. Sylejmani’s second appeal

      on January 3, 2020. In denying the second appeal, Lloyd’s of London denied some

      obvious facts. For instance, it referred to an “alleged accident”, even though there

      was no dispute that Mr. Sylejmani hurt his back on February 7, 2018, did not fake

      his injury, and did not commit fraud. It now claimed that he admitted to “brutally

      beating his employee”. It also claimed that there was no verifiable, independent

                                            5
      Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 6 of 8



      evidence of Mr. Sylejmani’s disability. Finally, it accused Dr. Halili of medical

      malpractice. Each of Lloyd’s of London’s allegations was wrong.

28.   Having exhausted his administrative remedies, Plaintiff brings this action to

      recover the LTD benefits promised in the Policy.

                        Breach of the Insurance Contract

29.   Plaintiff incorporates the preceding factual allegations.

30.   At all material times, the Policy was in full force and effect. All of the premium

      payments were timely paid by Mr. Sylejmani.

31.   If he became totally disabled, Lloyd’s of London was to pay for his accidental

      permanent total disability insurance benefit. However, Lloyd’s of London

      breached its duty under the Policy by failing and refusing to pay under the Policy

      as promised.

32.   In breaching the Policy, Lloyd’s of London did not apply the common or ordinary

      meaning to the Policy terms in its application of those terms to the facts of this

      claim. Alternatively, the terms as interpreted by Lloyd’s of London were

      ambiguous and must be construed in favor of Mr. Sylejmani.

33.   Mr. Sylejmani has been damaged and is entitled to damages from Lloyd’s of

      London as a result of its breach.

34.   The face value of the Policy was $500,000. Lloyd’s of London has refused to pay

      the Policy proceeds. For such damages, Mr. Sylejmani now sues for recovery.

                       Claim for Attorneys’ Fees and Costs

35.   This suit was made necessary by the wrongful acts and practices of Lloyd’s of

      London. Mr. Sylejmani has been forced to retain attorneys to prosecute his claims,

      for which he has agreed to pay a reasonable attorneys’ fee. In this regard, he is

                                            6
      Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 7 of 8



      entitled to recover his reasonable attorneys’ fees and expenses incurred and to be

      incurred in this action for the full prosecution of this claim through trial and

      appeal, if any, that are reasonable and necessary for him to obtain the relief he

      seeks. Accordingly, Mr. Sylejmani further seeks recovery of his reasonable

      attorneys’ fees incurred and to be incurred in the prosecution of this action

      pursuant to pursuant to Section 38.001, et. seq. of the Texas Civil Practice and

      Remedies Code, and any all other applicable Texas law.

                                    General Claims

36.   All notices required to be given have been given, and all conditions precedent have

      been satisfied.

37.   Plaintiff requests prejudgment interest, as well as interest required by the Policy.

                               Demand for Jury Trial

38.   Plaintiff demands a jury trial.

                                         Prayer

      Sylejman Sylejmani, Plaintiff, respectfully prays that upon trial of this matter or

other final disposition, this Court find in his favor and against Defendant, and issue

judgment against Defendant as follows:

      A.     That Defendant pays to Plaintiff all benefits due and owing in accordance

             with the terms of the Policy, as well as all prejudgment interest due thereon

             and as allowed by law and equitable principles;

      B.     That Defendants pay all reasonable attorneys’ fees incurred and to be

             incurred by Plaintiff in obtaining the relief sought herein, along with the

             costs associated with the prosecution of this matter; and

                                            7
Case 4:20-cv-01111 Document 1 Filed on 03/30/20 in TXSD Page 8 of 8



C.    All such other relief, whether at law or in equity, to which Plaintiff may show

      himself justly entitled.



                                  Respectfully submitted,



                                         /s/ Amar Raval
                                  By:______________________________
                                       Amar Raval, TBA #24046682
                                       S.D. No. 619209
                                       Berg Plummer Johnson & Raval LLP
                                       3700 Buffalo Speedway, Suite 1150
                                       Houston, TX 77098
                                       (713) 526-0200
                                       (832) 615-2665 (Fax)
                                       araval@bergplummer.com

                                         ATTORNEYS FOR PLAINTIFF




                                     8
